Citation Nr: 1433329	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  12-24 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Muskogee, Oklahoma Education Center


THE ISSUE

Entitlement to educational assistance benefits under 38 U.S.C. Chapter 33 (Post 9/11 GI Bill).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1988 and from May 2005 to May 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 determination by Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma that found that the Veteran had exhausted his 48 months of entitlement to education benefits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Based on the Veteran's prior use of 48 months and 5 days of education benefits under the Montgomery GI Bill Chapter 30 and the Montgomery GI Bill - Selected Reserve Chapter 1606, the Veteran is not eligible for additional education benefits under the Chapter 33 Post 9/11 GI Bill benefits program.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance benefits under the Post 9/11 GI Bill, pursuant to 38 U.S.C. Chapter 33, have not been met.  38 U.S.C.A. §§ 3011 , 3695 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.4020(a) , 21.7042, 21.9500-21.9770 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In a case such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and the provisions regarding notice and development are not applicable where the evidence shows no reasonable possibility that any further assistance would aid the claimant in substantiating the claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Sabonis v. Brown, 6 Vet. App. 426 (1994); Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540 (1991).  

The provisions of 38 U.S.C. Chapter 33 were established by the Post-9/11 Veterans Educational Assistance Act of 2008.  Supplemental Appropriations Act of 2008, Title V, Pub. L. 110-252 (June 30, 2008).  The Appropriations Act amended Part III of Title 38, United States Code to include a new Chapter 33.  The law has been referred to as the Post-9/11 GI Bill, the 21st Century G.I. Bill of Rights and the Webb G.I. Bill.  The original Post-9/11 GI Bill's provisions went into effect on August 1, 2009.  Changes to the law have been put into place since that time, including the Post-9/11 Veterans Educational Assistance Improvements Act of 2010, which went into effect on August 1, 2011.  

The Post 9/11 Veterans Educational Assistance Act of 2008 represented a new program of education benefits designed for Veterans who served on active duty after September 11, 2001.  The provisions of the Act were codified at 38 U.S.C.A. §§ 3301 -3324 (West Supp. 2013) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770 (2013).

VA law provides a limit on training under two or more programs.  The aggregate period for which any person may receive assistance under two or more of the following laws may not exceed 48 months (or the part-time equivalent):  (1) Part VII or VIII, Veterans Regulations numbered 1(a), as amended; (2) Title II of the Veterans' Readjustment Assistance Act of 1952; (3) The War Orphans' Educational Assistance Act of 1956; (4) 38 U.S.C. chapters 30, 32, 33, 34, 35, and 36; (5) 10 U.S.C. chapters 106a, 1606, and 1607; (6) Section 903 of the Department of Defense Authorization Act, 1981; (7) The Hostage Relief Act of 1980; and (8) The Omnibus Diplomatic Security and Antiterrorism Act of 1986.  38 U.S.C.A. § 3695(a) (West 2002 & Supp. 2013); 38 C.F.R. § 21.4020(a) (2013).  

No person may receive assistance under Chapter 31 in combination with any provisions of law listed under 38 C.F.R. § 21.4020(a) in excess of 48 months (or the part-time equivalent) unless VA determines that additional months of benefits under Chapter 31 are necessary to accomplish the purpose of the Veteran's rehabilitation program.  38 C.F.R. § 21.4020(b) (2013).  

VA records show that the Veteran received payment of Montgomery GI Bill Chapter 30 benefits for 30 months and 14 days.  He also received Montgomery GI Bill - Selected Reserve Chapter 1606 benefits for 10 months and 22 days.  Therefore, he has received 48 months and 5 days of education assistance benefits, which exceeds the maximum aggregate period of educational assistance allowable under law.  Therefore, his claim must be denied as a matter of law because he can be eligible for no further educational benefits under the Post-9/11 GI Bill.  38 U.S.C.A. §§ 3013(a)(1), 3695 (West 2002); 38 C.F.R. §§ 21.4020, 21.7072 (2013).  

The Veteran has asserted that he is entitled to additional benefits pursuant to 38 C.F.R. § 21.4020(b).  In an August 2012 letter, the Veteran was informed that he was awarded an additional 12 months of educational benefits under Chapter 31 (Vocational Rehabilitation & Employment (VR&E)) to obtain skills to achieve suitable employment due to a serious employment handicap pursuant to 38 C.F.R. § 21.4020(b) (2013).  Those benefits (which have been granted to the Veteran) are outside the scope of the instant appeal, which is limited to additional benefits under Chapter 33.  Any further extension under that exception is also outside the scope of this appeal.  

Specifically, in his April 2012 notice of disagreement, the Veteran cited to the Post-9/11 Veterans Educational Assistance Improvements Act of 2010, Pub. L. No. 111-377, 124 Stat.4106, 4122 (Jan. 4, 2011), which became effective August 1, 2011 to assert that he was eligible to elect to receive the monthly basic allowance for housing (BAH) payments that are received by active duty service members while participating in the VR&E program.  However, to be eligible for that benefit, the Veteran must also be eligible for Post 9/11 GI Bill benefits.  As determined above, the Veteran is not eligible for educational benefits through the Post 9/11 GI Bill because he has already received the maximum amount of education benefits available to him under other programs, including Chapter 30 and Chapter 1606.  

Payments of money from the Federal Treasury are limited to those authorized by statute.  OPM v. Richmond, 496 U.S. 414 (1990); McTighe v. Brown, 7 Vet. App. 29 (1994).  There is no basis in law or fact whereby the Veteran may be granted additional education benefits under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).  Therefore, the claim for entitlement to additional educational assistance under 38 U.S.C.A. Chapter 33, must be denied.  


ORDER

Entitlement to educational assistance benefits under 38 U.S.C. Chapter 33 (Post 9/11 GI Bill) is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


